Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of June 10, 2022.  Claims 1-19 are presented for examination, with Claims 1, 13 and 14 being in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0107564 (“Yatsuda”) in view of U.S. Patent Publication No. 2018/0142879 (“Elwell”), and further in view of U.S. Patent Publication No. 2018/0372303 (“Na”).
         Regarding claim 1, Yatsuda discloses a lighting system, comprising: 
	a lighting module including a rigid (aluminum alloy, section 0044) heat sink (21 including 21a, 21b, 21c and 25, fig.4, sections 0040, 0043);
	a first LED element (22, fig.4) directly mounted on the heat sink (22 is directly attached on the surface of 21b, fig.4, section 0070 states that “the first LED 22 is ‘directly’ attached to the extension portion 21b of the module main body 21 . . .  The same is true for the second LED 23”), the first LED element, being disposed and arranged such that light emitted therefrom in operation is emitted from the lighting system as a low beam pattern (section 0075);
	a second LED element (23) directly mounted on the heat sink (23 is directly attached on the surface of 21b, fig.4, section 0070 states that “the first LED 22 is ‘directly’ attached to the extension portion 21b of the module main body 21 . . .  The same is true for the second LED 23”), the second LED element being disposed and arranged such that light emitted therefrom in operation is emitted from the lighting system as a high beam pattern (section 0075);
	a driver circuit (24) electrically connected to the first LED element and the second LED element to selectively supply electrical power for operation thereof by (section 0042, as shown in fig.4). 
          Yatsuda fails to specifically disclose in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination, and in a second mode, operating the first LED element in a dimmed state, while operating the second LED element in a high power state to provide a high beam illumination. 
           However, Elwell, in the same field of endeavor, teaches a device comprising a driver (30, section 0026, fig.6) wherein the driver operates in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination (section 0029, lines 1-3 from bottom up), and in a second mode, operating the first LED element in a dimmed state, while operating the second LED element in a high power state to provide a high beam illumination (section 0029).
           It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention, to modify the operation of the driver as disclosed by Yatsuda as taught by Elwell, because Elwell provides the motivation in which operating the LEDs in this way makes the arrangement suitable for use as a headlight lamp that provides a desired beam, as evidenced by Elwell (section 0029).
	Although the combination of Yatsuda in view of Elwell teaches that the first LED 22 can be inclined by an angle of ≤20 degrees and that the second LED 23 can be inclined by an angle of 10 to 30 degrees (see Yatsuda, sections 0071-0072) allowing for a mirrored or symmetrical LED configuration, the combination of Yatsuda in view of Elwell fails to specifically teach “the second LED being disposed in a symmetrical configuration with the first LED.”
	However, Na, in the same field of endeavor teaches the second LED being disposed in a symmetrical configuration with the first LED (see LEDs 810a and 810b in figs. 8A-C).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the inclined LEDs as taught by the combination of Yatsuda in view of Elwell, and placed the LEDs in a symmetrical configuration as taught by Na, in order to create various light distribution patterns, as evidenced by Na (sections 0270 and 0274).

          Regarding claim 2, the lighting system according to claim 1, the combination of Yatsuda in view of Elwell and Na further teaches wherein in the high power state the first LED element is operated at a higher electrical power than in the dimmed state (50% of power vs. 100% of power, section 0029 of Elwell).             

           Regarding claim 4, the lighting system according to claim 1, the combination of Yatsuda in view of Elwell and Na further teaches of a lighting system comprising LED elements wherein the LEDs can be any number (section 0024 of Elwell) and the driver circuit can control the LEDs in different intensity to produce low beam or high beam (section 0029 of Elwell). 

          Regarding claim 7, the lighting system according to claim 1, Yatsuda further discloses wherein: the heat sink comprises a body portion (as shown in fig.4) and a protrusion portion protruding from the body portion (21b, fig.4), and at least one of the first LED element and the second LED element are mounted on the protrusion portion (section 0041, fig.4). 

          Regarding claim 8, the lighting system according to claim 7, Yatsuda further discloses wherein the first LED element and second LED element are mounted on opposite sides of the protrusion portion (section 0041, fig.4).
  
           Regarding claim 9, the lighting system according to claim 8, Yatsuda further discloses wherein the first LED element is arranged directly opposite to the second LED element (section 0041, fig.4). 
 
          Regarding claim 10, the lighting system according to claim 7, Yatsuda further discloses wherein the protrusion portion of the heat sink is formed in one piece with the body portion (section 0041, fig.4). 
 
          Regarding claim 11, the lighting system according to claim 7, Yatsuda further discloses the system further comprising a headlight assembly including an optical system, the lighting module being exchangeably mounted to the head light assembly (section 0049, as shown in fig.4). 
 
          Regarding claim 12, the lighting system according to claim 11, Yatsuda further discloses wherein the optical system includes a concave reflector (311 and 312, fig.4) with an inner reflector space, and the protrusion portion project into the reflector space (section 0049).

          Regarding claim 13, Yatsuda discloses a vehicle headlight (section 0038, fig.4), comprising: 
		a lighting system including (as shown in fig.4):
		a lighting module including a rigid (aluminum alloy, section 0044) heat sink (21 which including 21a, 21b, 21c and 25, fig.4, sections 0040, 0043), 
		a first LED element (22, fig.4) directly mounted on the heat sink (22 is directly attached on the surface of 21b, fig.4, section 0070 states that “the first LED 22 is ‘directly’ attached to the extension portion 21b of the module main body 21 . . .  The same is true for the second LED 23”), the first LED element, being disposed and arranged such that light emitted therefrom in operation is emitted from the lighting system as a low beam pattern (section 0075),
		a second LED element (23, fig.4) directly mounted on the heat sink (22 is directly attached on the surface of 21b, fig.4, section 0070 states that “the first LED 22 is ‘directly’ attached to the extension portion 21b of the module main body 21 . . .  The same is true for the second LED 23”), the second LED element being disposed and arranged such that light emitted therefrom in operation is emitted from the lighting system as a high beam pattern (section 0075), a driver circuit (24, fig.4) electrically connected to the first LED element and the second LED element to selectively supply electrical power for operation thereof by (section 0042, as shown in fig.4).
           Yatsuda fails to specifically disclose in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination, and in a second mode, operating the first LED element in a dimmed state, while operating the second LED element in a high power state to provide a high beam illumination. 
           However, Elwell, in the same field of endeavor, teaches a device comprising a driver (30, section 0026, fig.6) wherein the driver operates in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination (section 0029, lines 1-3 from bottom up), and in a second mode, operating the first LED element in a dimmed state, while operating the second LED element in a high power state to provide a high beam illumination (section 0029).
           It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention, to modify the operation of the driver as disclosed by Yatsuda as taught by Elwell, because Elwell provides the motivation in which operating the LEDs in this way makes the arrangement suitable for use as a headlight lamp that provides a desired beam, as evidenced by Elwell (section 0029).
	Although the combination of Yatsuda in view of Elwell teaches that the first LED 22 can be inclined by an angle of ≤20 degrees and that the second LED 23 can be inclined by an angle of 10 to 30 degrees (see Yatsuda, sections 0071-0072) allowing for a mirrored or symmetrical LED configuration, the combination of Yatsuda in view of Elwell fails to specifically teach “the second LED being disposed in a symmetrical configuration with the first LED.”
	However, Na, in the same field of endeavor teaches the second LED being disposed in a symmetrical configuration with the first LED (see LEDs 810a and 810b in figs. 8A-C).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the inclined LEDs as taught by the combination of Yatsuda in view of Elwell, and placed the LEDs in a symmetrical configuration as taught by Na, in order to create various light distribution patterns, as evidenced by Na (sections 0270 and 0274).

          Regarding claim 15, the lighting system according to claim 1, the combination of Yatsuda in view of Elwell and Na further teaches wherein, in the high power state, the driver circuit is configured to supply the first LED element with less than 50% of the electrical power supplied in the high power state (about 50% can be less than 50%, section 0029 of Elwell).

           Regarding claim 16, the headlight system according to claim 13, the combination of Yatsuda in view of Elwell and Na further teaches a lighting system comprising LED elements wherein the LEDs can be any number (section 0024 of Elwell) and the driver circuit can control the LEDs in different intensity to produce low beam or high beam (section 0029 of Elwell).

          Regarding claim 17, the headlight system according to claim 13, the combination of Yatsuda in view of Elwell and Na further teaches wherein, in the high power state, the driver circuit is configured to supply the first LED element with less than 50% of the electrical power supplied in the high power state (about 50% can be less than 50%, section 0029 of Elwell).

6.      Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yatsuda in view of Elwell and Na, as applied to claim 1 above, and further in view of U.S. Patent Publication No. 2013/0201710 (“Suzuki”).
         Regarding claim 3, although the combination of Yatsuda in view of Elwell and Na teaches a lighting system comprising a driver circuit, the combination of Yatsuda in view of Elwell and Na fails to specifically teach wherein the driver circuit is configured to operate the first LED element in the dimmed state with pulse width modulation, such that the electrical operating power of the first LED element in the dimmed state is less than the electrical operating power of the first LED element in the high power state. 	However, Suzuki teaches a lighting system (as shown in fig.3) comprising a driver circuit (90, fig.3) wherein the driver circuit is configured to operate the first LED element in the dimmed state with pulse width modulation (section 0088), such that the electrical operating power of the first LED element in the dimmed state is less than the electrical operating power of the first LED element in the high power state (the luminous intensity gradually decreases, section 0088) in purpose of gradually decreasing and increasing a duty ratio of an ON pulse width or a duty ratio of an OFF pulse width (section 0088). 
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention, to modify the device as taught by the combination of Yatsuda in view of Elwell and Na to have Suzuki’s PWM to drive an LED for dimming, in order to use PWM to gradually decrease and increase a duty ratio of an ON pulse width or a duty ratio of an OFF pulse width to get a desired effect, as evidenced by Suzuki (section 0008).

7.      Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yatsuda in view of Elwell and Na, as applied to claim 1 above, and further in view of U.S. Patent Publication No. 2013/0207559 (“Ferrier”).
           Regarding claim 5, Yatsuda in view of Elwell and Na teach a lighting system comprising a first LED element and a second LED element as shown above. But Yatsuda and Elwell and Na fail to specifically teach wherein the first LED element comprises a first group of the plurality of LEDs and a second group of the plurality of LEDs, and the driver circuit is configured to operate the first group of the plurality of LEDs in the first mode and in the second mode, and operate the second group of the plurality of LEDs in the first mode and not in the second mode. 
	However, Ferrier, in the same field of endeavor teaches an electrical circuit (as shown in fig.2) comprising a first LED element (D1, D2, 224, fig.2) and a second LED element (D3 and D4, fig.2) wherein the first LED element comprises a first group of the plurality of LEDs (D5 to D9) and a second group of the plurality of LEDs (D1, D2, fig.2), and the driver means are disposed to operate the first group of the plurality of LEDs in the first mode and in the second mode, and operate the second group of the plurality of LEDs in the first mode and not in the second mode (Q3, Q4 can be independently controlled, section 0037).
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention, to modify the LED elements as taught by the combination of Yatsuda in view of Elwell and Na to have Ferrier’s structure, in order to fine-tune the color temperature of the output light, as evidenced by Ferrier (sections 0011, 0012).

           Regarding claim 6, the combination of Yatsuda in view of Elwell, Na, and Ferrier, as applied to claim 5, further teaches wherein the second group of the plurality of LEDs is electrically connected in parallel with the second LED element (as shown in fig.2 of Ferrier), and wherein the second group of the plurality of LEDs and the second LED element are electrically connected in series with the first group of the plurality of LEDs (as shown in fig.2 of Ferrier).

Claims 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0107564 (“Yatsuda”) in view of U.S. Patent Publication No. 2018/0142879 (“Elwell”).
         Regarding claim 14, Yatsuda discloses a method of operating a first LED element (22, fig.4) and a second LED element (23, fig.4) of a lighting module (as shown in fig.4), the first LED element and the second LED element being mounted on a rigid (aluminum alloy, section 0044) heat sink (21 which including 21a, 21b, 21c and 25, fig.4, sections 0040, 0043). 
           Yatsuda fails to specifically disclose in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination, and in a second mode, operating the first LED element in a dimmed state, while operating the second LED element in a high power state to provide a high beam illumination. 
           However, Elwell, in the same field of endeavor, teaches a device comprising a driver (30, section 0026, fig.6) wherein the driver operates in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination (section 0029, lines 1-3 from bottom up), and in a second mode, operating the first LED element in a dimmed state, while operating the second LED element in a high power state to provide a high beam illumination (section 0029).
           It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention, to modify the operation of the driver as disclosed by Yatsuda as taught by Elwell, because Elwell provides the motivation in which operating the LEDs in this way makes the arrangement suitable for use as a headlight lamp that provides a desired beam, as evidenced by Elwell (section 0029).

          Regarding claim 18, the method of claim 14, the combination of Yatsuda in view of Elwell further teaches wherein, in the high power state, the driver circuit is configured to supply the first LED element with less than 50% of the electrical power supplied in the high power state (about 50% can be less than 50%, section 0029 of Elwell).

           Regarding claim 19, the method of claim 14, the combination of Yatsuda in view of Elwell further teaches a lighting system comprising LED elements wherein the LEDs can be any number (section 0024 of Elwell) and the driver circuit can control the LEDs in different intensity to produce low beam or high beam (section 0029 of Elwell).

Response to Arguments
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive.
	Applicants’ argue in essence that Yatsuda does neither teache the LED elements being directly mounted on the heat sink nor, the newly added limitation, that the LEDs are disposed in a symmetrical configuration.
	With respect to the argument that Yatsuda does not teach the LED elements being directly mounted on the heat sink, the examiner cannot concur with Applicants’ arguments because Yatsuda in section 0070 clearly states:
[0070] In the above description, it has been described that the first LED 22 is "directly" attached to the extension portion 21b of the module main body 21. However, a substrate 221 may be interposed between the first LED 22 and the extension portion 21b. The substrate 221 can be a prerequisite member for forming the LED device to achieve light emission from the first LED 22 and can function together with the first LED 22. Furthermore, the substrate 221 may not function as a heat resistance structure, but a superior heat conductor, and even with the substrate 221 intervening between the LED 22 and the extension portion 21b the heat can transfer from the LED 22 to the extension portion 21b as if there is no intervention structure. In the present description, thus, this shall be deemed that "the first LED 22 is `directly` attached to the extension portion 21b." The same is true for the second LED 23.  (emphasis added)

 	Further, in reviewing Applicant’s disclosure, the examiner notes that the LEDs are provided on “a flat rectangular ceramic carrier” 34 and some sort of substrate to hold at least some ribbon bonds 56 (see Fig. 3, sections 0058 and 0061 of the PG-Pub); that is, that the LEDs have to have some kind of encapsulation and substrate to properly function while being “directly” mounted to the heat sink.
	With respect to the argument that Yatsuda does not teach, the newly added limitation, that the LEDs are disposed in a symmetrical configuration, the examiner notes that although Yatsuda teaches that the first LED 22 can be inclined by an angle of ≤20 degrees and that the second LED 23 can be inclined by an angle of 10 to 30 degrees, see sections 0071-0072, allowing for a mirrored or symmetrical LED configuration, Yatsuda fails to specifically teach “the second LED being disposed in a symmetrical configuration with the first LED.”  However, Na, in the same field of endeavor teaches the second LED being disposed in a symmetrical configuration with the first LED, see LEDs 810a and 810b in figs. 8A-C.  The motivation to combine is set forth in the rejection of the claims above.
	That is, it is now NA not Yatsuda that is cited for this newly added limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2011/0080753 (“Hering”) relates to a vehicle light emitting device with at least two semiconductor lamp elements.
	U.S. Patent Publication No. 2014/0321141 (“Bauer”) relates to a LED projection module.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844        

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844